 III the Matter of CATHEY LUMBER COMPANYand.INTERNATIONAL WOOD-WORKERS OF AMERICA, LOCAL 422, C. I. O.Case No. 15-C-1301.-Decided September 28, 1949DECISIONANDORDEROn November 18, 1948, Trial Examiner John Eadie issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The TrialExaminer also foundthat Respondent had not unlawfully refused to reinstate Pruitt Bowen,James Lee, and John West, as alleged in the complaint,and recom-mended that the complaint be dismissed as to them.Thereafter, theRespondent and the Union filed exceptions to the IntermediateReport,and supporting briefs.The Respondent's request for oralargumentis hereby denied, inasmuch as the record and briefs, in our opinion,adequately present the issues and the positions of the parties.On December 30, 1948, the General Counsel filed a "memorandumto the Board," copies of which were served on the parties.Briefly,the facts relevant to a consideration of the issue raised by the GeneralCounsel's memorandumare as follows.On November 13, 1946, thecharge in this matter was filed by the Union.Among other things,the Union charged in substance that on or about October 28, 1946,the Respondent had discriminated in regard to the hire and tenureof employment of Watt Foggy, David Byrd, Jr., and Eugene Street(erroneously spelled "Streeter" in the charge) in violationof Section8 (1) and (3) of the Act.' In addition the chargeallegedthat theRespondent had by other acts and conduct interfered with,restrained,and coerced its employees in violation of Section 8 (1) of the Act.This charge was served upon the Respondent on June 28, 1947.TheIThe provisions of Section 8 (1) and(3) of the National Labor Relations Act, which theUnion chargedthe Respondenthad violated,are continued in Section 8 (a) (1) and (a) (3)of the Act,as amendedby the LaborManagement RelationsAct, 1947 (61 Stat. 136, 29U. S. C. 141et seq.).86 N. L. R. B., No. 30.157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint herein was issued on July 16, 1948, alleging in part that theRespondent had discriminated against Foggy, Byrd, and Street ascharged by the Union; in addition, the complaint alleged that on orabout November 15, 1946, the Respondent had discriminated in regardto the hire and tenure of employment of 17 other specifically namedindividuals in violation of Section 8 (3) of the original Act and ofSection 8 (a) (3) of the amended Act.The General Counsel now contends that because no charge con-taining allegations as to the 17 individuals was filed with the Boardand served upon Respondent within 6 months after August 22, 1947,Section 10 (b), as amended, precluded the issuance of a complaintcontaining allegations of discrimination in violation of Section 8 (a)(3) as to these 17 individuals.The Respondent did not raise thispoint in its answer to the complaint or at any time during the hear-ing in this matter.However, in its exceptions to the IntermediateReport and in its brief the Respondent adopts as its own the position ofthe General Counsel, whereas by similar media the Union vigorouslyopposes the position taken by the General Counsel.2The proviso in Section 10 (b) is a 1947 amendment to Section 10(b) as it appeared in the original Act.3Because it appears, as theGeneral Counsel apparently concedes, that there was nothing in thespecific language of Section 10 (b) before its amendment to prohibitthe variance between the charge and the complaint herein, and because2Aside from its objections to the merits of the General Counsel's position,the Unionalso contends that the General Counsel should not now be heard because(1) his "memo-randum to the Board" was not in the form of exceptions or a supporting brief within themeaning of Sections 203.46 and 203.47 of the National Labor Relations Board Rules andRegulations-Series 5, as amended;and (2)he failed to assert.at the hearing the mattercontained in his memorandum.Ave find no merit to these contentions.As pointed out above,the Respondent adoptedthe position of the General Counsel in its own exceptions and supporting brief which weretimely and properly filed.Thus, even assuming a technical failure on the part of theGeneral Counsel to comply strictly with the Board'sRules and Regulations,his positionis nevertheless rightly before the Board by virtue of its inclusion in the Respondent's ex-ceptions and brief.As to the Union's second contention,neither the Act nor the Board'sRules and Regulations prohibit us from considering in our discretion any matter raisedin the exceptions which has not been urged at the hearing before a Trial Examiner.3The portion of Section 10 (b) material hereto is as follows :Whenever it is charged that any person has engaged in or is engaging in any suchunfair labor practice,the Board,or any agent or agency designated by the Boardfor such purposes,shallhave power to issue and cause to be served upon such person,a complaint stating the charges in that respect,and containing a notice of hearingbefore the Board or a member thereof, or before a designated agent or agency, ata place therein fixed,not less than five days after the serving of said complaint :Provided,that no complaintshallissue based upon any unfair labor practice occurringmore than six months prior to the filing of the charge with the Board and the serviceof a copy thereof upon the person against whom such chargeismade, unless theperson aggrieved thereby was preventedfromfiling such charge by reason of service inthe armed forces, in which event the six-month period shall be computed from the dayof his discharge.Any such complaint may be amended by the member,agent, oragency, at any time prior to the issuance of an order based thereon.[Italics addedto the proviso.] CATHEY LUMBER COMPANY159Congress has reenacted the original provisions of that section verbatim,understanding of the amendment requires review here of the Boardand court cases under Section 10 (b) of the original Act.Section 10(b) of the National Labor Relations Act before its amend-nment made it clear that when a charge was filed, it was incumbent uponthe Board to ascertain whether or not a complaint should issue.Apartfrom conferring upon the Board this power to investigate and de-termine whether or not a complaint should issue,there was nothing inthe statute,descriptive or otherwise,to indicate a further function ofthe charge.There was no requirement of specificity in the charge.In the light of these statutory provisions,the Supreme Court statedthat the charge"merely sets in motion the machinery of inquiry . . .[and] does not even serve the purpose of a pleading." 4Similarly,in the opinion of the Court of Appeals for the Sixth Circuit, the pur-pose of the charge was to enable the Board to "enter intelligently uponthe exercise of its exploratory powers." 5As the function of the charge was thus limited, the complaint andnot the charge framed the issues in the unfair labor practice case.6The scopeof the complaint,therefore,was not dependent upon thespecific content of the charge and might properly be broader thanthe charge.As a matter of fact, as an agency acting"in a publiccapacity to give effect to the declared public policy of the Act,"' theBoard considered itself duty-bound to include in the complaint allega-tions of any unfair labor practices indicated by facts discovered inthe investigation of the charge.The Board summarized its duty inthis respect as follows :It is true that the Board cannot initiate proceedings itself, andit is the purpose of charges to institute proceedings.When, how-ever,charges are filed the Board proceeds,not in vindication ofprivate rights, but as an administrative agency charged by Con-gress with the function of enforcing the Act and bringing aboutcompliance with its provisions.Accordingly,when in the courseof an investigation begun upon charges duly filed evidence isdisclosed that a respondent has engaged in unfair labor practicesnot specified in the charges,public policy,as well as the policiesof the Act, require the Board to proceed with respect to suchunfair labor practices,and if, after a full hearing, it is found thatsuch respondent has engaged in such unfair labor practices, toorder it to cease and desist therefrom,and to take such affirma-4N. L. R.B. v. Indiana& Michigan ElectricCompany,318 U.S. 9, 18.Consumers Power Company v. N. L. R. B.,113 F. 2d 38, 42 (C. A. 6).SeeMatterof LoneStar Bag andBagging Company,8 N. L. R.B. 244, 245; andMatter of Fox-Coffey-Edge Millinery Co., Inc.,20 N. L.R. B. 637, 639.'National LicoriceCo. v. N. L. R. B.,309 U. S. 350, 362. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDtive action as will remedy the effects thereof.The Board wouldbe failing in its duty as a public agency if it chose to do otherwise.$It was early recognized by both the Board and the courts that therequirements of due process attached to the complaint, and not to thecharge, and that as long as the respondent was reasonably apprised ofthe nature of the Board's complaint against it and given a reasonableopportunity to defend itself, those requirements were satisfied.9Where such notice and opportunity were not given, the Board dis-missed the additional allegations in the complaint 10Recently, wehave had the opportunity to reaffirm these well-established principles.In theColwmbia Pictw,rescase, in which the Trial Examiner's Inter-mediate Report was issued before the amendments to the Act, we foundno denial of due process in the addition to the complaint of allegationsof discrimination as to four individuals whose names did not appearin the charge, stating: "There is ample authority to the effect thatthe contents of the charge do not limit the scope of the complaint, andthat a respondent is not prejudiced by failure of the charge to includeparticular unfair labor practices later litigated so long as the respond-ent had ample notice and opportunity to defend." nIt was with the foregoing decisions of the Board and the courtsin mind, that we observed above that the inclusion in this complaintof allegations of discrimination as to 17 individuals, not specificallycontained in the charge, would have been proper under the originalAct.The question now before us is whether the amendment to Sec-tion 10 (b) requires a different conclusion.As already noted, thecharge in this case was filed on November 13, 1946, and served on theRespondent on June 23, 1947. It is admitted that the filing and theservice of the charge were timely 12However, the General CounselsMatter of Nillefer Manufacturing Corporation,22 N. L. R.B. 484, 488;Matter ofFirestone Tire and Rubber Company of California,22 N. L.It.B. 580, 584;andMatterof Brown-McLaren Manufacturing Company,34 N. L.It. B. 984, 989(footnote 10).D Consumers Power Company v. N. L. R. B.,supra,at 42,the court observed that there"was no lack of due process in the failure of the charge to particularize acts as constitutingunfair labor practices,when the complaint fairly apprises the Respondent of the actsalleged to do so."SeeNational Licorice Co. v. N. L. R. B.,supra,at 369.See alsoMatter of Killefer Manufacturing Corporation,supra; Matter of Hills Brothers Company,67 N. L. It. B. 1249, 1250;andMatter of Columbia Pictures Corporation,82 N. L. It.B. 568.10For example,seeMatter of Highway Trailer Company,3 N. L. It.B. 591, 593.11Matter of Columbia Pictures Corporation,82 N. L. It. B. 568,decided March 31, 1949.SeeMatter of Sewell Manufacturing Company,72N. L.It. B. 85,98.Cf.Matter of Bites-Coleman Lumber Company, 4 N.L. R. B.679, 681, enfd.98 F. 2d 18(C. A. 9). See alsoFort Wayne Corrugated Paper Company v. N. L. R. B.,111 F. 2d 869(C. A. 7) where thecourt enforced the Board's order remedying acts of discrimination not set forth in thecomplaint.12Where, as in this case,alleged unfair labor practices occurred before August 22, 1947,the effective date of the Labor Management Relations Act, timely filing and service of thecharge would be accomplished if made within 6 months after August 22,1947.Matterof Rome Specialty Co., Inc.,84 N. L. R. B. 55;Matter of Old Colony BoxCo.,81 N. L. R. B.1025 ;Matter of S. W. Evans&Son,81 N. L. It.B. 161 ; andMatter of Itasca CottonManufacturing Company, 79 N.L. It. B. 1442. CATHEY LUMBER COMPANY161and the Respondent contend that Section 10 (b) precludes inclusionin the complaint of allegations of discrimination as to the 17 indi-viduals in dispute, as no such allegations of discrimination were con-tained in the instant charge or in any charge filed or served within 6months of the acts complained of.This view necessitates construingthe proviso to Section 10 (b) as extinguishing liability for the follow-ing groups of unfair labor practices: (1) any unfair labor practicesoccurring more than 6 months prior to the filing and service of thecharge initiating the case; or (2) any unfair labor practices notspecifically mentioned in a charge, although the charge was filed withthe Board and served upon the party charged within 6 months afterthe commission of the particular alleged unfair labor practices.Theproblem is one of statutory construction.The proviso states in part: "That no complaint shall issue basedupon any unfair labor practice occurring more than six months priorto the filing of the charge with the Board and the service of a copythereof upon the person against whom such charge is made .. ."It is clear on its face that the proviso constitutes a statute of limitationwhich serves to extinguish liability for certain unfair labor practices.13To ascertain whether or not either or both groups of unfair laborpractices singled out by the General Counsel and Respondent are thusaffected-the primary issue herein, we must first determine the natureand function of the vital document in question, the "charge."The usage without qualification of the term "the charge" we regardas especially significant.Although this term was not specifically usedin the original Section 10 (b), it nevertheless had assumed a definitivemeaning in Board proceedings and, as we have seen, in both Board andcourt decisions.The unfair labor practice case was initiated by thecharge.The charge set the Board's investigatory power in motion.It served no other purpose .14Congress must be presumed to haveknown that this was the function of the charge, a subject, with whichit dealt specifically in the amendatory legislation.'There is nothingin the proviso or in the legislative history of the Labor ManagementRelations Act to show that Congress meant to change this well-rec-ognized function of the charge by requiring that it, like the complaint,specify each and every unfair labor practice to be litigated.Nor doesthe addition of the requirement of service of the charge upon theperson charged change this function of the charge.The argumentthat by the requirement of service Congress intended that the respond-13See Senate Rep. No. 105 on S. 1126, 80th Congress, 1st Sess., p. 26; and remarks ofSenator Smith at 93 Daily Cong. Rec. 1149, April 30, 1947.14See cases cited in footnotes 4 and5, supra.15 See 1Sutherland Statutory Construction,412, 423, and 433 (3d Ed., Horack, 1943). 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDent be given notice of each unfair labor practice to be litigated over-looks the. fact that the proviso is a statute of limitation, and no more,",and that service of the charge conjunctively with the filing thereofclearly discharges a vital requirement of any statute of limitation,namely, the establishment of a tolling point for the operation of theprescribed statutory period.'The requirement of service was doubt-lessly included to make certain that the operation of the statute couldnot be tolled. without notice to the person charged that the date atwhich his liability for unfair labor practices might commence hadbeen established.Any other notice which the Respondent maythereby receive as to the charges against him by virtue of service, weview as an incidental rather than a primary purpose of the service.As under the original Act, specificity thus remains the purpose and re-quirement of thecomplaint.The retention in the amended Section10 (b) of the express provision of the original Act permitting theamendment of the complaint "at any time prior to the issuance of anorder based thereon," serves as further affirmation by the Congress ofthe procedure under the original Act whereby the complaint, and notthe charge, specified the issues in an unfair labor practice case.We are, therefore, of the opinion that the function of the chargecontinues unchanged in the amended Act, that is, that when filed thecharge sets in motion the Board's investigatory machinery in orderto ascertain whether or not a complaint should issue.As there is norequirement that the charge set forth each unfair labor practice allega-tion to be litigated, the practice of enlarging upon the charge to in-clude in the complaint allegations of unfair labor practices uncoveredduring the investigation likewise continues unchanged under theamended Act-but with this important exception made necessary bythe purpose of the limitation period imposed by the proviso : that thecomplaint shall not include allegations of any unfair labor practicesoccurring more than 6 months prior to the filing and service of thecharge initiating the case.It follows that we must reject the construc-tion of the proviso to Section 10 (b) advocated by the Respondent andthe General Counsel to the extent that it would also proscribe inclusionin the complaint of allegations of unfair labor practices not specifi-cally mentioned in a charge, although the charge was filed with theBoard and served upon the party charged within 6 months after thecommission of the particular alleged unfair labor practices.Upon the basis of the foregoing, we conclude that the proviso toSection 10 (b) merely extinguishes liability for those unfair laborpractices which were committed more than 6 months prior to thefiling and service of the charge initiating the case, and that a com-71 See footnote13,supra. CATHEY LUMBER COMPANY163plaint may lawfully enlarge upon a charge if such additional unfairlabor practices were committed no longer than 6 months prior tothe filing and service of such charge.This conclusion is consonant with the proclaimed public policy0of the Act.Were we to require that each unfair labor practice tobe litigated be made the subject matter of a charge, which may be filedonly by a private party," we would be leaving to private parties thecomplete responsibility for ferreting out violations of the Act, anddetermining what conduct constitutes violations.Such a course ofaction would emasculate the Board's long recognized investigatorypower and would put the onus of investigation on private parties, asituation hardly consistent with the public nature of the Act and theagency created to administer it.Upon the basis of all the foregoing, with respect to the facts of thecase at hand: as the proviso to Section 10 (b) does not require thatthe charge specify or particularize each unfair labor practice tobe litigated, and as the charge in the present case was timely fileda.nd served within the meaning of the proviso 18 with respect to thealleged acts of discrimination involving the 17 individuals here inquestion, we find that such alleged acts of discrimination are not re-moved from litigation by Section 10 (b) and are therefore properlyincluded in the complaint.As the Respondent did not in its answerto the complaint object to the inclusion of allegations of discriminationin the complaint as to these 17 men, the Respondent cannot-nor doesit-claim surprise as to this matter.Moreover, we are satisfied thatthe Respondent had ample notice and opportunity to defend againstthe allegations of discrimination as to these 17 individuals and thatthis matter was fully litigated at the hearing.Accordingly, we shallproceed to a consideration, on the merits, of these and the other allega-tions of discrimination set forth in the complaint.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,insofar as they are consistent with this Decision and Order.1.The Trial Examiner found that on October 14, 1946, Foggy, onbehalf of the Union of which he was the president and on behalf ofthe striking employees, made an unconditional offer to return to work;that T. M. Cathey, one of the owners of the Respondent, rejected theoffer although jobs were available on that date; and that the Respond-ent thereby violated Section 8 (3) by refusing to reinstate 17 of the11See N. L.R. B.v.Hopwood Retinning Co.,98 P.2d 97(C. A. 2).18The charge was filed on November 18, 1946,and served on June 28,1947, both datesbeing before the effective date of the Labor :Management Relations Act. See footnote 12,supra. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDstrikers.We agree with these findings of the Trial Examineralthough, for the reasons which follow, Ave do not adopt the TrialExaminer's theory underlying his finding of the Section 8 (3)violation.The record shows that on October 8, immediately after the startof the strike, until October 13, the Respondent advertised in localnewspapers for replacements for the strikers.We do not find thatthe insertion of these advertisements constituted a violation of theAct.However, during the same period, Ward, the Respondent'splant and sales manager, visited the homes of various striking em-ployees in an effort to persuade the strikers individually to abandon theUnion's strike and. return to work. In addition, Ward also solicitedstriking employees individually in front of the plant to returnto work.At the time of this individual solicitation, it is undisputedthat the Union was the majority collective bargaining representativeofRespondent's employees.Under similar circumstances, in theBingham's Soncase, relying upon two United States Supreme Courtcases,19 we stated, "It is well established that where, as here, the em-ployees have duly designated their collective bargaining representa-tive, the employer is obligated to deal with that representative, andnot with the employees individually." 20Accordingly, by its oral,personal appeals to the individual strikers to take action in derogationof their designated representative, we find that the Respondent's con-duct had the necessary effect of undermining the Union's authorityas the exclusive collective bargaining representative of its employees,thereby interfering, in violation of Section 8 (1) of the Act, withthe right of its employees to bargain collectively.21As pointed out above, the individual solicitations occurred duringthe period from October 8 to October 13, 1946.Ward testified thatthe solicitation was successful and that he induced some of thosesolicited to return to work.These successful solicitations helped theRespondent secure a working force sufficiently large to enable it toresume capacity operations on October 14, 6 days after the start ofthe strike.With the resumption of operations, the Respondent's handin resisting the Union's demand was demonstrably strengthened.Thus, on October 11, in the midst of the solicitations, Ball, the Re-spondent's attorney, withdrew a contract offer which had previouslybeen submitted by the Respondent as a counterproposal to the Union'sdemands. In explaining the reasons for the withdrawal, Ball testified19J.I.Case Co. V. N. L. R. B.,321 U. S. 332, 338; andMedo Photo Supply Corp. v. N. L.B. B.,321 U. S. 678, 683-684.20Matter of Sam'l Bingham'sSon Mfg. Co..80 N. L. R. R. 1612,which distinguishedMatter of Penokee Veneer Company, etal.,74 N. L. R. B. 1683, set aside 168 F. 2d 868(C. A. 7).21 Ibid. CATHEY LUMBER COMPANY165that "We by that time had a pretty good idea that we could operatein spite of the strike."And, as we have already seen, on October14, the Respondent refused Foggy's offer on behalf of the strikers toreturn to work, alleging that its operations were fully manned.Be-yond peradventure of a doubt, therefore, the Respondent's illegal. solic-itations, which augmented the Respondent's strike-breaking workingforce, were instrumental in prolonging the strike.Accordingly, wefind that on October 8, 1946,22 the strike, which was economic in itsinception, became an unfair labor practice strike .23We therefore re-ject the Trial Examiner's finding that the strike became an unfair laborpractice strike on October 14, 1946.However, we must point out thatsince the Respondent's refusal to reinstate the strikers on October 14was an unfair labor practice which undoubtedly prolonged the strike,such conduct would have converted the strike into an unfair laborpractice strike had it remained economic through that date.As the economic strike was transformed into an unfair labor prac-tice strike on October 8, 1946, the Respondent on that day forfeitedits right permanently to replace the strikers 24The Respondent wastherefore required to reinstate the strikers upon their application onOctober 14, 1946, even if such reinstatement required the displacementof strike breakers.25Accordingly, without regard to the number ofreplacements employed on October 14, 1946, by refusing to reinstatethe strikers upon application on that date, the Respondent discrimi-nated in regard to the hire and tenure of employment of the strikersin violation of Section 8 (3) of the Act.2.We agree with the Trial Examiner that the following conduct ofthe Respondent did not violate Section 8 (1) of the Act: (a) the Re-spondent's encouraging the arrest of employee Monroe Gardner; (b)Farriss' suggestion that employee Henry Mitchell be arrested; and (c)the statements of Farriss and Ward to employee Harmon Marlow.Like the Trial Examiner, we credit the denials of Farriss and Ward inregard to the testimony of employee Andrew Bonner and consequentlyfind no violation of Section 8 (1) by the Respondent with respect toBonner..On the other hand, we do not credit the denials of Farriss,Ward, and Bell with respect to the testimony of employee Henry Mor-gan; we, therefore, agree with the Trial Examiner that by Ward's'2The Intermediate Report states that the individual solicitations occurred"shortlyafter"October 8,1946.However,the record shows and we find that the solicitations coin-menced on October 8,1946, contemporaneously with the insertion of the afore-mentionedadvertisements in the local newspapers.23Matter of Wilson & Co., Inc.,77 N. L. It. B. 959, 961 ;Matter of Vogue-Wright Studios,Inc.,76 N.L. It. B. 773, 776; andMatter of Rockwood StoveWorks,63 N. L.It. B. 1298.24Matter of Vogue-Wright Studios,supra.23 SeeMatter of Berkshire Knitting Mills,46 N. L. It. B. 955,995, and cases cited; seealso cases cited in footnote 23,supra.867351-50-vol. 86-12 166DECISIONS OF NATIONALLABOR RELATIONS BOARDstatements to Morgan, as detailed in the Intermediate Report, the Re-spondent violated Section 8 (1) of the Act.The Trial Examiner found that the Respondent did not commit anunfair labor practice by issuing separation or discharge notices tothe striking employees on October 11, 1946, 3 days after the beginningof the strike.We do not agree.We have frequently held where, ashere, there is no evidence to show that by the issuance of such noticesthe Employer sought to effect a permanent termination of the em-ployer-employee relationship, the issuance of such notices neverthe-less constitutes a "tactical discharge" whereby the Employer seeksto coerce the employees to return to work in derogation of their rightto engage in concerted activities.Accordingly, we find that by issuingseparation notices, the Respondent interfered with, restrained, andcoerced its employees from engaging in concerted activities, therebyviolating Section 8 (1) of the Act."'3.On September 25, 1946, the Union and the Respondent held theirfirst meeting relative to negotiating a new collective bargaining con-tract.Shortly thereafter, the Union sent a proposed contract to theRespondent.On October 3, Ball, the Respondent's attorney, sub-mitted a counterproposal to the Union.As more fully detailed in theIntermediate Report, a further negotiation conference was held onOctober 7, with negative results.On October 8, the Respondent's em-ployees engaged in an economic strike to enforce its contract demands.The first meeting between the Union and the Respondent duringthe strike occurred on October 11.At that time, alleging that thestrike had substantially altered the bargaining picture, Ball withdrewthe Respondent's October 3 contract counterproposal and promisedto submit a substitute counterproposal in the future.We agree withthe Trial Examiner 27 that under the circumstances the withdrawalof the unaccepted October 3 counterproposal did not constitute anunfair labor practice.2820Matter of Aldora Mills, 79 N.L.R. B. I : andMatter ofAmericanManufacturingConcern,7 N.L. R.B. 753. In this connection, we disagree with the Trial Examiner'sinterpretation of Rule 4, General Rules and Regulations, Alabama Compensation Law(Ala. Code 1940, Tit. 26, Sec. 180et seq.;as amended Ala. Laws 1943, pp. 281-298). Sec-tion C of Rule 4 specifically excepts the issuance of separation notices to individual em-ployees in case of a mass work stoppage.In such a situation an employer is directed tofile a special notice with the compensation Agency "in lieu of any other notice."27We do not however adopt the Trial Examiner's characterization of the contract with-drawal as a "tactical maneuver."28Board Member Houstonbelieves that the withdrawal of the October 3 counterproposalby the Respondent was intended to penalize the Union and the striking employees forengaging in the strike, a concerted activity protected by the Act.He is also of theopinionthat this October 11 action of the Respondent initiated the course of conduct whereby theRespondent sought to defeat the Union'smajority standing in order to avoid its obligationto bargain with Union. Air. Houston would therefore find that the Respondent refusedto bargain on and after October 11, rather than on and after November 11 as found by theTrial Examiner,and rather than on and after October 14 as hereinafter found by hiscol leagues. CATHEY LUMBER COMPANY167The succeeding conduct of the Employer was however violative ofthe Act..We have already had occasion to observe that on October14 the Respondent refused to reinstate its striking employees althoughvacancies existed in jobs filled by temporary employees.Then, as de-tailed in the Intermediate Report, during the 2-week period endingOctober 30 the Respondent hired 25 new employees without notifyingthe Union of the vacancies despite the Union's October 14 offer to endthe strike and return the employees to work.We have already foundthat the refusal to reinstate the strikers on October 14 was discrimina-tory.The hiring of the 25 additional employees likewise constitutedacts of discrimination against the strikers, because as unfair laborpractice strikers they were, by virtue of their unconditional offer toreturn to work, entitled to notification of the existence of vacancies.With these replacements now on the job, the Respondent beganquestioning the Union's majority status. In a letter to the Uniondated October 28, after observing that "practically all of the Unionmembers . . . have been replaced by new employees," Ball ques-tioned the wisdom of drafting a new proposal until the Union provedthat it represented a majority of the Respondent's employees.Againby letters dated November 4 and November ll Ball renewed his doubtsas to the Union's majority status.On the latter date, however, Balldid send a copy of the Respondent's new contract proposal to theUnion.As fully detailed in the Intermediate Report, this contractoffer made no concessions to the Union, nor did it even propose to main-tain the existing employment practices; instead it proposed that manyof the rights and privileges enjoyed by the Union under its prior con-tract be eliminated.The Union considered this contract counterpro-posal unacceptable and on November 14 filed the charge herein.During the strike the Respondent was bound to negotiate with theUnion; it was obligated to do so with an open and fair mind and with asincere purpose to find a basis for agreement.29This in our opinion.the Respondent did not do.The refusal to reinstate the strikers on October 14 and the hiringof 25 replacements during the 2-week period ending October 30 werediscriminatory actions calculated to cause defections from the Unionand to destroy the Union's majority status and its effectiveness as abargaining agent.No more cogent evidence in support of this findingis needed that the Respondent's repeated questioning of the Union'smajority status immediately following its discriminatory replacement,of the strikers, and the Respondent's submission to the Union of aproposal which, as the Respondent well knew, the Union could not be'IN. L. R. B.By. Recd & Prrnee Manufacturing Company,118 P. 2d 874, 885 (C. A. 1)and cases cited. 168DECISIONS OF NATIONAL. LABOR RELATIONS BOARDexpected to accept.Referring to its November 11 proposal, the Re-spondent states in its brief, "Naturally the Union could not have beenexpected to accept a modification and a less advantageous contractatthat time . . .unless . . . the Union realized that it had lost itsbargaining strength because of an ill-advised strike."Thus, aftera 1-month delay, it is clear that the Respondent, although goingthrough the pretenses of bargaining, had no intention of concludingan agreement with the Union.By attempts to destroy the Union'smajority, by repeated questioning of the Union's majority status, andby submission of an unacceptable contract counter offer, the Re-spondent's conduct fell far short of measuring up to its statutoryduty to bargain in good faith.30Accordingly, we find that on andafter October 14, 1946, the Respondent refused to bargain with theUnion, the majority representative of its employees, in violation ofthe Act.31We have carefully considered the various arguments advanced bythe Respondent that there can be no refusal-to-bargain findings be-cause the parties were merely negotiating to modify the 1945 contractbetween the Respondent and the Union, which had 10 months to run.We find these arguments to be without merit.Assuming the currencyof the 1945 contract, it is well established that where, as here, theexisting contract is opened for modification as provided by its terms,the Act also imposes an affirmative duty to bargain in good faithconcerning the proposed modifications of the existing contract.32Aswe have seen, the Respondent's conduct was the antithesis of goodfaith bargaining..Nor do we find any merit in the Respondent's contention that theUnion was no longer the majority bargaining representative of itsemployees.Assuming a loss of majority, the loss is attributable tothe Respondent's unfair labor practices and would not impair the.Union's previously established status.Under these circumstances,the Respondent cannot assert the Union's loss of majority as justifica-tion for its refusal to bargain.33Likewise, we find no merit in theRespondent's contention that the Union, by failing to reply to theRespondent's November 11 counterproposal, breached the bargainingnegotiations thereby precluding any possibility that the parties mightreach an agreement.By submitting a patently objectionable contractproposal, we are of the opinion that under the circumstances of this3o SeeMatter of Register PublishingCo., Ltd.,44 N.L. it. B. 834,846-847;andMatter ofInterstate Steamship Company and Jones J Laughlin Steel Corporation,36 N. L. it.B. 1307,1320-1321.31See footnote 28,supra.33SeeN. L.B. B. v. TheSands Manufacturing Company,306 U.S. 332, 342."Matter of Allen-MorrisonSign Co., Inc.,79 N. L.it. B. 903. SeeMedo Photo SupplyCorporationv.N. L. R.B.,321 U. S. 678. CATHEY LUMBER COMPANY169case the Respondent's conduct forced the cessation of negotiationsthereby speciously attempting to place "the odium of rupture" uponthe Union.344.We agree with the Trial Examiner that the allegations in thecomplaint that the Respondent discriminatorily refused to reinstatePruitt Bowen, James Lee, and John West be dismissed.REMEDYWe have found that the Respondent by its illegal acts violatedSection 8 (1), (3), and (5).We are of the opinion, upon the entirerecord in this case, that the commission in the future of such actsand of other unfair labor practices may be anticipated from the Re-spondent's conduct in the past.35We shall therefore order that theRespondent cease and desist from such conduct, and from in anyother manner infringing upon the rights guaranteed to its employeesin Section 7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cathey LumberCompany, Montgomery, Alabama, and its officers, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with InternationalWood-workers of America, Local 422, C. I. 0., as the exclusive representativeof its employees in the following appropriate unit : all production andmaintenance employees, including all powerhouse employees and truckdrivers, at the Respondent's Montgomery, Alabama, plant, excludingall watchmen, office employees, and supervisors as defined in the Act;(b)Discouraging membership in InternationalWoodworkers ofAmerica, Local 422, C. I. 0., or in any other labor organization ofits employees, by discriminating in regard to the hire and tenure ofemployment of its employees or terms or conditions of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist InternationalWoodworkers ofAmerica, Local 422, C. 1. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of34N. L. R. B. v. Remington Rand, Inc.,94 F. 2d 862, 872 (C. A. 2) cert. denied 804 U. S.576.31N.L. R. B. v. Express Publishing Company,312 U. S. 426. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization, asauthorized in Section 8 (a) (3) of the amended Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Upon request,bargain collectively with InternationalWood-w orkers of America,Local 422,C. I. 0., as the exclusive representativeof all its employees in the aforesaid unit, with respect to rates of pay,wages,hours of employment,or other terms or conditions ofemployment ;(b)Offer David Byrd, Jr.,Eugene Street,Watt Foggy, A. M.Bonner, Sam Cook, John Dailey,Isaac Fitzpatrick,Lem Fitzpatrick,Dan Hendrix,Arthur Harris,Henry Morgan,Frank Stoval, BerryStokes, D. L. Stanky,IkeWilliams,and Dock Williams immediateand full employment to the same or substantially equivalent positionsto which theywould have been employed but for the Respondent'sdiscrimination against them,without prejudice to their seniority andother rights and privileges ;(c)Make whole David Byrd, Jr., Eugene Street,WattFoggy, A. M.Bonner, Sam Cook,John Dailey,Isaac Fitzpatrick,Lem Fitzpatrick,Dan Hendrix, Arthur Harris, Henry Morgan,Frank Stoval, BerryStokes,D. L. Stanky,Ike Williams,and Dock Williams for any lossof paythey mayhave suffered by reason of the discrimination againstthem by payment to each of them of a sum of money equal to theamount each of themwouldnormally have earned as wages duringthe period from October 14,1946, the date of the discrimination, tothe date of the Respondent's offer of reinstatement;(d)Make whole Fred Smith for any loss of pay he may havesuffered by reason of the discrimination against him by payment tohim of a sum of money equal to the amount he would have earned aswages from October 14,1946, the date of the discrimination, to thedate of his death ;(e)Post at its plant at Montgomery,Alabama, copies of the noticeattached hereto, marked "Appendix A." 36Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being signed by the Respondent's representative,be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty(60) consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.86 In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted in the notice, before the words, "A DECISION AND ORDER" the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." CATHEY LUMBER COMPANY171Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;and(f)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discriminated in regard to the hire and tenure of em-ployment of Pruitt Bowen, James Lee, and John West, in violation ofSection 8 (3) of the Act, be, and it hereby is, dismissed.MEMBER GRAY took no part in the consideration of the above Decisionand Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with the INTER-NATIONALWOODWORKERS OF AMERICA, CIO, LOCAL 422, as theexclusive bargaining representative of all the employees in thebargaining unit described herein.WE WILL NOT in any manner interfere with the efforts of theabove-named Union to bargain with us.The bargaining unit is:All production and maintenance employees, includingall powerhouse employees and truck drivers, employed atCathey Lumber Company, Montgomery, Alabama, excludingall watchmen,office employees,and supervisors as defined bythe Act.WE WILL NOT in any manner interfere with, restrain,or coerceour employees in the exercise of their rights to self-organization,to form labor organizations,to join or assist the INTERNATIONALWOODWORKERS OF AMERICA,CIO, LOCAL422, or any other labororganization.WE WILL offer to the following named individuals immediateand full employment at the same or substantially equivalent posi-tions at which they would be employed, without prejudice toseniority or other rights and privileges they would have enjoyed, 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make them whole for any loss of pay suffered as a result ofthe discrimination against them :David Byrd, Jr.Dan HendrixEugene StreetArthur HarrisWatt FoggyHenry MorganA. M. BonnerFrank StovalSam CookBerry StokesJohn DaileyD. L. StankyIsaac FitzpatrickIke WilliamsLem FitzpatrickDock WilliamsWE WILL make whole Fred Smith for any loss of pay suffered asa result of the discrimination against him.All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to the hire or tenure of employment or anyterm or condition of employment because of membership in or activityon behalf of any such labor organization.T.M.CATHEYandC. C.CATHEYd/b/aCATHEY LUMBERCOMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated--------------------INTERMEDIATE REPORTMr. Andrew P. Carter,andMr. Robert B. Stark,for the General Counsel.Mr. Fred S. Ball, Jr.,of Montgomery, Ala., for the Respondent.Mr. Thomas S. Adair,andMr. William W. Snook,of Montgomery, Ala., for theUnion.STATEMENT OF THE CASEUpon a charge duly filed by the International Woodworkers of America, CIO,Local 422, herein called the Union, the General Counsel of the National LaborRelations Board, herein called the General Counsel and the Board, by the Re-gional Director for the Fifteenth Region (New Orleans, Louisiana), issued hiscomplaint, dated July 16, 1948, against T. M. Cathey and C. C. Cathey, doingbusiness under the name and style of Cathey Lumber Company, herein jointlycalled the Respondent,which alleged that the Respondent did engage in andhas continued to engage in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act, and Section 8 (a) (1),(3) and(5) and Section 2 (6) and(7) of the Labor Management Relations Act of1947, 61 Stat. 136, herein called the amended Act.Copies of the complaint, thecharge and notice of hearing were duly served upon the Respondent and theUnion. CATHEY LUMBER COMPANY173With respect to the unfair labor practices, the complaint alleges in substance:(1) that the Respondent on or about September 30, 1946, and at all times there-after, has refused to bargain collectively with the Union,although the Unionwas the representative of a majority of the employees in an appropriate unit;(2) that the employees of the Respondent engaged in a strike beginning on Octo-ber 8, 1946; (3) that on or about November 11, 1946, the employees who hadgone on strike unconditionally offered to return to work; (4) that on or aboutNovember 15, 1946, and at all times thereafter, the Respondent failed and refusedto reinstate to their former positions certain named employees,' because of theirmembership in and activities on behalf of the Union, or because they had engagedin the strike; and (5) that the Respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section 7 of theAct and the same section of the amended Act by (a) instigating and persuadingemployees or attempting to persuade employees to make false charges of unlawfulconduct and breaches of the peace against other employees, (b) obtaining thearrest and detention of employees upon false and fraudulent charges, (c) advis-ing employees that they were not going to have any union in the plant, and(d) threatening employees with penalties and loss of benefits for engaging inthe strike.In its answer, duly filed, the Respondent admitted the jurisdictionalallega-tions of the complaint, but deniedthe commissionof any unfair labor practices.Before the hearing herein, the Respondentmade a motionfor abill of par-ticulars.The motion was granted in part.Pursuant to notice, a hearing was held at Montgomery, Alabama, from August 30 to September 1, 1948, inclusive, before the undersignedTrial Examiner.The General Counsel, the Respondent, and the Union were represented bycounsel.Full opportunity to be heard,to examine and cross-examine witnesses.and to introduce evidence hearing on the issues was afforded all parties.All parties argued orally before theundersignedat the close of the hearing.At the conclusion of the hearing, the undersigned afforded theparties an oppor-tunity to file briefs or proposedfindings offact and conclusions of law, or both.The General Counsel and the Respondent have filed briefs with the TrialExaminer.Upon the entire record in the case and from his observationof the witnesses,the undersigned makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTT.M. Cathey and C. C. Cathey are copartners doing business under the tradename and style of Cathey Lumber Company. The Respondent maintains itsprincipal office and place of business at Montgomery, Alabama, where it operatesa lumber plant.The Respondent also operates other plants in Georgia andTennessee.The hearing herein, however, is concerned only with the Montgomeryplant.In the conduct of its business at its Montgomery plant, the Respondent forthe 12 months ending December 31, 1947, purchased raw materials and supplies,consisting principally of logs and rough timber; the value of such purchases ex-I The complaint named the following : David Byrd. Jr., Eugene Street, Watt Foggy, A. M.Bonner,Pruitt Bowen, Sam Cook, John Dailey, Isaac Fitzpatrick, Lem Fitzpatrick, DanHendrix,Arthur Harris,James Lee,Henry Morgan,Frank Stovall,Berry Stokes, FredSmith,D. L. Stanky, Ike Williams, Dock Williams, and John West. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDceedetl $200,000, substantially all of which was purchased from places withinthe State of Alabama.During the same period of time, the Respondent soldand delivered finished products in excess of $500,000 in value, approximately 95percent of which was sold and shipped from its Montgomery plant to customersoutside the State of Alabama.At its Montgomery plant the Respondent employs approximately 49 productionworkers.II.THE ORGANIZATION INVOLVEDInternational Woodworkers of America, Local 422, CIO, is a labor organizationwhich admits to membership employees of the Respondent.111.THE UNFAIR LABOR PRACTICESA. Background: sequence of events before the strikeOn or about July 16, 1945, a majority of the Respondent's employees by asecret election conducted by the Board designated the Union as their repre-sentative for the purposes of collective bargaining.The Union was certifiedas such representative by the Board on August 25, 1945.On or about September25, 1945, the Respondent and the Union entered into a collective bargainingcontract for the term of 1 year.The contract contained an automatic renewalclause which provided for cancellation or modification of the contract upon30 days' notice by either party prior to the yearly anniversary date.The Union by letter dated August 23, 1946, served notice upon the Respondentof its desire to negotiate changes in the above contract.Pursuant to this re-quest, on September 25 a meeting was held between the negotiating committeeof the Union and Grover H. Ward, Respondent's plant and sales manager.Ward advised the committee that T. M. Cathey, a partner of Respondent, wasaway on business at another plant, and further negotiations were deferred untilSeptember 30.Shortly after September 25, the Respondent received a letterfrom a Field Representative of the Union, enclosing a proposed contract.The Union and the Respondent met on September 30, as scheduled. Catheyand William W. Snook, international representative of the Union, were presentat the meeting.The Union's proposed changes of the contract were discussed,but no agreements were reached. Cathey offered to renew the old contractwith a general wage increase of 21/ cents per hour, and he informed the Unionthat negotiations for other changes in the old contract would have to be handledby the Respondent's attorney, Fred S. Ball, Jr., as he (Cathey) was not familiarwith the law.'The Union did not accept Cathey's offer and another meetingwas scheduled for October 7. On October 3, Ball presented Snook with theRespondent's proposed contract.This counterproposal was identical to the1945 contract, excepting that it provided for a general wage increase of 21/2cents per hour.''In addition to other changes of the 1945 contract, the proposal contained a anion shopclause and a minimum wage rate of 65 cents per hour for common labor.3Cathey was the only witness who testified that Ball's name was mentioned at theSeptember 30 meeting.Other witnesses testified that Ball was mentioned for the firsttime at a meeting on October 7. The undersigned, however, believes that Cathey is areliable and credible witness in this connection, especially since the evidence discloses thatSnook and Ball met at the latter's office on October 3.'Ball testified credibly concerning the above meeting with Snook.Snook testified insubstance that he did not recall the meeting but that such a meeting might have takenplace. CATHEY LUMBER COMPANY175The union committee, together with Snook, met again with Cathey and Wardon October 7.At this meeting it appears that the Union still insisted on itsproposed changes of the old contract, and rejected the Respondent's counter-proposal.Cathey replied that any change, other than the offered general wageincrease,would have to be negotiated with Ball. The meeting ended withoutany agreements being reached.After the above meeting, and on October 7, Snook spoke to Ball and arrangedfor a meeting between the union committee and Ball on October 11. Snookthen phoned Ward and requested him to notify the employees who were mem-bers of the union bargaining committee of the scheduled meeting with Ball,which Ward did. On the night of October 7 the Union held a meeting at whichthe employees voted to strike.B. The strikeOn October 8, 1946, the employees worked for about 1 hour and then wenton strike, beginning at about 8 a. in.The Union picketed the plant from thestart of the strike until about November 15.During the first week of the strike the Respondent partially operated theplant with about 18 employees of Earl Hayes, an independent operator of a,.millwhich supplied lumber to the Respondent.With some few exceptions,-Hayes' employees remained on his pay roll during this period- of time.Theirwork for the Respondent consisted for the most part in loading lumber, andwhile working in the Respondent's plant they crossed the Union's picket line.Between October 8 and October 13, the Respondent advertised for new em-ployees in local newspapers.Ward and W. L. Farriss, sawmill foreman,shortly after October 8 and thereafter, solicited strikers both at their homesand near the plant to return to work.' On Friday, October 11, Respondent'sregular pay day, the strikers were given separation notices which were attachedto their checks.On these notices the Respondent gave as the reason for.separation, "Left job without good cause." °On October 11, representatives of the Union, including Snook, met with Ball.At this meeting Ball stated in substance that since the Union had gone outon strike without any warning, the Respondent's last proposal was withdrawn;and that any new contract entered into would be "a much stronger contract forthe company and a much weaker contract for the Union."' Ball at the timepromised to prepare and send the Respondent's new proposal to the Union.As stated above, employees of Hayes worked at the Respondent's plant fora short while after the start of the strike.Monroe Gardner was one of suchworkers.'As Gardner left Respondent's plant at noon on October 12, he wasaccosted by Eugene Street, a striker engaged in picket duty at the plant.Atthe time Gardner had a pocketknife in his pocket. The knife was open andthe blade stuck out of his pocket so that it was visible.Street upbraided Gardnerfor working in the Respondent's plant during the strike.He then took the knife5 It appears that a number of strikers returned to work for the Respondent during thecourse of the strike.6The notices were forms of the Alabama Unemployment Compensation Agency. In addi-tion to the above reason for separation, the Respondent designated one of the seven printedcauses for separation on the form,which reads as follows :Quit work voluntarily without good cause connected with his work.°As heretofore found,Ball presented the Respondent's proposal to Snook on October 3.Prior to the times mentioned herein, Gardner had been an employee of the Respondent.The evidence shows that he became an employee again on October 16. 1946. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Gardner's pocket, closed it, and returned it to Gardner's pocket.Beforeleaving Gardner, Street stated, "I'll blow your brains out."'At the timeHayes was in the near vicinity and heard Street's threat.Hayes reported theincident to Ward that same day.On October 14, Gardner related his trouble with Street to Ward.10After con-sultingwith Ball,Ward advised Gardner to swear out a "peace warrant"against Street.Ward then drove Gardner in the Respondent's truck to thecourthouse where Gardner swore out such a warrant. Later that same day,city police arrested Street at the plant 11Starting on October 14, the Respondent resumed full production at its plant,having hired about 30 new employees.12 At some time during that day, WattFoggy, president of the Local of the Union and a member of the Union's negoti-ating committee, and Willie Daniels, another member of the committee, calledat the plant and conferred with Cathey. Foggy told Cathey that the strikerswere ready to go back to work, that they "surrendered unconditionally," andthat they would work under the old contract or under any terms that Catheywanted.Cathey replied that upon the advice of Ball a new crew of men hadbeen hired and that there was no available work for the strikers'On October 21, the Union sent a letter to the respondent as follows :Local No..422, International Woodworkers of America, CIO requests ameeting between yourselves and the International Representative togetherwith the negotiating committee at your earliest convenience.The purpose of this requested meeting is to endeavor to arrive at a settle-ment of our present difficulties.Since Mr. Fred Ball, your Attorney has failed to keep his word in thematter of submitting a proposal to the Union, the Union has lost what littleconfidence it had in him.The Union feels that if Mr. Cathey had made"Gardner testified credibly concerning the above incident.Street and other witnessesfor the General Counsel testified substantially the same as did Gardner in this respect,excepting that from their testimony it does not appear that Street at any time threatenedGardner as stated above.Hayes testified that on the following Monday morning, October14, as Gardner entered the plant, Street drew a "hawk-bill" knife and stated to Gardner,"I told you, Monroe, not to go over there."The undersigned does not consider Hayes a re-liable witness.Gardner denied ever seeing Street with a "hawk-bill" knife.Further, ashereinafter related, Gardner filed a "peace warrant" against Street.A copy of thewarrant was introduced in evidence and it discloses that the only incidentcomplained ofoccurred on October 12.1°Farriss testified that on Monday morning Gardner looked frightened ; that upon hisinquiry as to the trouble, Gardner replied that Street drew a knife on him ; and that hethen took Gardner to see Ward.Ward testified that Farriss brought Gardner to him andthat Gardner said that Street had drawn a "hawk-bill" knife.Gardner, ineffect, deniedtheir testimony.The undersigned does not believe that Farriss and Ward arereliablewitnesses in this connection.The conflict in the testimony may be caused by reason ofthe fact that Street took Gardner's knife out of his pocket, as related above.11The evidence discloses that Street was detained in jail for about 4 hours and that hewas never tried on the charge.12As noted above, about 18 employees of Hayes, including Gardner, were working at theplant at this time.Gardner was transferred to the Respondent's pay roll on October 16.Respondent's records disclose that 34 new employees, excluding Gardner, were hired duringthe week ending October 16, but do not reveal the dates of hiring.13Foggy testified credibly and without contradiction on direct examination to the aboveconversation.During cross-examination, Foggy testified that he talked toWard onOctober 14.The question eliciting this answer was related to a previous question con-cerning Foggy's knowledge that a new employee had filled his job as a "lift truck" operator.Foggy may have been referring to another conversation with Ward on October 14 in thisconnection.Otherwise, the conflict in his testimony is not explained in the record. CATHEY LUMBER COMPANY177such a promise that he would have either made good on his promise orwould have offered some reasonable explanation of why he did not do so.The Respondent answered the above request of the Union by the followingletter, dated October 25, 1946:In reply to your letter of the 21st, this Company made you a definite pro-posal in the form of a contract which included an offer to raise the wages.You told Mr. Ball that you would consider the contract and let him hearfrom you.The following Monday, we had an engagement with you for ameeting at the plant, at which time you were told that Mr. Ball would handlethe contract negotiations.The following morning, the men quit their jobswithout warning and after taking control of the plant whistle without au-thority and blowing it for a work stoppage.Mr. Ball met with you and your committee the following Friday afternoonat 5 p. m., October 11th, and at that time our previous proposal was with-drawn and Mr. Ball told you that he would prepare another contract andsubmit it to you.Since that time Mr. Ball has been busy in the fall term ofcourt and has not been able to give office matters attention.He tells us thathe will finish court next Monday or Tuesday and will then prepare and sub-mit to you our proposal.We employed Mr. Ball to handle the negotiations and do not feel that theUnion should try to dictate to us with reference to who shall represent usin these negotiations.We feel quite certain that Mr. Ball will do exactlywhat he says he will. Please address any further communications to him.In a letter to the Union, dated October 28, Ball questioned the Union's majority,and stated as his reason, "practically all of the union members who quit havebeen replaced with new employees."The Union answered Ball's letter on Octo-ber 30. In this letter the Union referred to the fact that it was the certifiedcollective bargaining agency and requested Ball to set a date for negotiations..Answering the Union's request, Ball by letter dated November 4 advised theUnion that he would be available for a meeting on November 6. In this letterBall also stated as follows :I am still uncertain as to the duty of the company with reference to nego-tiating with the union in view of the fact that there is a new set of employeesat the plant and anything I do or say in this connection is without prejudiceto the right of the company to deny its duty to further negotiate.Snook again met with Ball on November 6, and requested that the strikersbe reinstated.Ball answered in substance that the strikers had been replacedby new employees and that the law therefore did not require that they beTeinstated.On November 11, Ball sent Snook the following letter :I have prepared and now enclose a proposed form of contract but this issent to you with reservation of rights as I still have not heard from theNational Labor Relations Board as to whether we are under duty to nego-tiatewith the Union in view of the fact that the Union does not nowrepresent a majority of the employees.I will await your advices and if you want to confer about this matterfurther I would be glad to make an appointment with you. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe proposed contract, mentioned in Ball's letter, not only failed to grant anyof the Union's demands, but also eliminated a number of provisions in the 1945contract which were favorable to the Union, including check-off of uniondues."The Union did not answer Ball's letter of November 11, and didnot requestany further meetings for the purpose of negotiating a contract.On November13, 1946, the Union filed with the Board an unfair labor practice chargeagainstthe Respondent."On or about November 15, 1946, the Union ceased to picket the Respondent'splant.On the same date the Union sent a letter to the Respondent, statingthat the strikers were willing to return to work.The Union sent another letter,.dated December 9, 1946, stating thatits unconditionaloffer to return to workwas a continuing offer and that the Respondent was expected to notifythe em-ployees when any vacanciesarose.After the end of the strike the Respondentrehired some of the strikers when they returned to the plant for work.Althoughabout 48 new employees were hired after November 15, 1946, and before Janu-ary 1, 1948, the Respondent slid not notify either the Union or individualstrikers.of any vacancies.C. Conclusions1.The refusals to reinstateThe General Counsel contends that the strike was an suifair labor practice.stripe from its inception. In this connection the General Counsel urges, in sub-stance, that the Respondent committed an unfair labor practice by insisting thatthe Union negotiate with Ball, after substantial agreement had been reachedduring negotiations between Cathey and the Union. I do not believe that the-evidence supports this contention.The evidence discloses that up and untilthe clay of the strike the Respondent offered to renew the 1945 contract and to,grant a wage increase.Cathey made this offer at the meeting on September 30,.and Ball submitted the same proposal to Snook on October 3. In addition theevidence shows that the Respondent did not at those times altogether reject the.Union's demands, but agreed to negotiate further, as shown by the meeting ofOctober 11.In my opinion, the strike in its inception was economic.The Union_sought to enforce its economic demands. If the strike had remained economicthroughout, under the law the Respondent would not be required to dischargethe replacements at the end of the strike in order to make way for the strikers"The General Counsel further contends that the strike, was converted into an14The 1945 contract provided for aminimumwage of 45 cents per hour with automaticincreases at fixed intervals to 50 cents per hour.The proposal contained the same minimumwage, but in connection with increases it provided as follows :The Company may at its option pay to such of its employees as it deems entitledthereto a higher rate of pay in any instance and may at its option from time to timeraise or lower said rates but not below said minimum.The proposal also contained the following strike clause.During the period of this agreement, the Union agrees not to strike or to causeany slowdown or work stoppage. and in event of violation by the Union or any of its,members of this paragraph the Company may at its option and without notice cancel,terminate and annul this agreement, and shall thereafter not he required to bargainwith the Union until it has been recertified as the bargaining representative of the-employees after another election by the National Labor Relations Board.15The charge alleges that the Respondent on or about October 28, 1946, discriminatorilyterminated the employment of watt Foggy, David Byrd, Jr., and Eugene Streeter, and'that on or about October 4, 1946, the Respondent refused to bargain collectively with the-Union.'IN. G. R. B,v.MackayRadio GTelegraph Company, 304 U. S. 383. CATHEY LUMBER COMPANY179unfair labor practice strike on October 11, when Ball met with the Union andstated in substance that because of the strike any contract thereafter enteredinto would be less favorable to the Union and more favorable to the Respondent.This contention is also rejected.Such evidence is not conclusive, especiallysince it appears that the Union had merely served notice to modify the existingcontract and not to terminate it.Further, while Ball's statement on its faceunquestionably was a threat to penalize the Union for the strike, it may beclassed as a "tactical maneuver" designed to induce the strikers to abandon thestrike and resume work." It should be noted in this connection that at the timeof this meeting the strikers had not made an unconditional offer to resume work.As discussed above, on October 11 the Respondent gave separation notices toall strikers.The notices do not state that the employees were discharged, butthat they "quit" their employment without just cause.Clearly, the Respondent'sposition in this respect was erroneous. It is well established that strikers retaintheir status as employees."However, the uncontradicted evidence discloses thatunder Alabama law an employer is required to file a separation notice within 24hours after an employee is terminated.While the notices in the instant casewere given to the strikers on October 11, they were dated October 8.Under thecircumstances, I do not believe that the Respondent committed an unfair laborpractice by taking the above action.The undersigned does believe and find, however, that the strike became anunfairlabor practice strike on October 14. It is the uncontradicted evidencethat on that date Foggy on behalf of the Union made an unconditional offer toresume work upon any conditions desired by the Respondent. Cathey, in effect,rejected the offer by stating that no work was available as a new crew of workers,had been hired.The evidence, however, discloses that no more than 34 newemployees had been hired on that date, whereas the normal complement in theplant was about 50.19Moreover, during the week ending October 23, the Re-spondent hired 17 new employees and 8 more during the week ending October 30.Since it is undisputed that Hayes' employees were only temporary workers, help-ing out in the plant until new employees could be hired, and without permanentor any other status as employees of the Respondent, it is clear that the Re-spondent had vacancies on October 14, contrary to Cathey's statement.Underthe circumstances, it was incumbent upon Cathey at least to have notified Foggyof the existing vacancies and to have offered to reinstate strikers to those vacan-cies and to any other vacancies arising in the future.This Cathey did not do.Instead, the Respondent hired 25 new employees within the next 2 weeks, asshown above, and ignored the Union's unconditional offer to return to work.Accordingly, from the above facts I find that the Respondent refused to reinstatethe strikers on and after October 14, 1946, because they had gone on strike andbecause of their adherence to the Union 20The Respondent contends, in effect, that it offered reinstatement to some ofthe strikers, but that they refused employment. In this connection Cathey testi-fied that he received a telephone call from Foggy on about November 14 or 15;that at the time Ward listened in on the conversation ; that Cathey offered a jobto Foggy ; that Foggy "afterward" called him at his home at which time he againoffered Foggy a job; that Foggy did not state at. the time whether or not hewould accept the job; and that Foggy never did report for work.As to the first17Majestic ManufacturingCo., 64 N. L. R. B. 950.18Mackay Radio and TelephoneCompany,supra.10As found above, about 18 employees of Hayes were working in the plant at the time,20Matter of Container ManufacturingCo., 75 N. L. R. B. 1082. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation Ward testified in substance that Foggy called about 2 or 3 weeksafter the start of the strike or about November 14; that Foggy requested rein-statement to his old job ; that Cathey offered to employ him on another job im-mediately ; and that although wages were not discussed, Foggy refused the offer.Foggy did not deny that he had a telephone conversation with Cathey on or aboutNovember 14, but did deny that Cathey had ever offered him any job 21 The un-disputed evidence discloses that Foggy's job of truck lift operator was filled atthe time of the above conversations with Cathey. The undersigned believesthat Cathey was a reliable and credible witness in this respect.However, itdoes appear and I find that the conversations took place on or before November14, especially in view of Ward's testimony concerning the date.As found above,Foggy on October 14 made an unconditional offer on behalf of the Union for areturn to work, and Cathey, in effect, rejected the offer.The evidence disclosesthat the Union thereafter continued to picket the plant until November 15, atwhich time it made another unconditional offer to return to work.Therefore, itdefinitely appears that the Respondent's individual offer of a job to Foggy oc-curred while the strike was in progress, and does not constitute a valid offer ofreinstatement.Ward testified without contradiction that he made individual job offers to anumber of the strikers and that they refused employment.However, withthe exception of Pruitt Bowen and James Lee, all of these job offers were madewhile the strike was in progress, or before November 15. As in the case ofFoggy, found above, it is found that the Respondent did not make valid offersof reinstatement to these employees. In the cases of Bowen and Lee, Wardtestified without contradiction that he offered and they refused employment, buthe did not testify concerning he dates when the offers were made. Since Bowenand Lee did not testify at the hearing, it will be recommended that their casesbe dismissed.Ward further testified without contradiction that Fred Smithdied some few months after the strike, that he was unable to locate either D. L.Stanky or Dock Williams, and that John West at some undisclosed time "quit"after working for the respondent for about 2 weeks.The undersigned rejects theRespondent's contention that it was unable to locate Stanky and Williams.TheRespondent was obligated to offer them reinstatement, and, in my opinion, thealleged efforts of the Respondent to locate these employees were not sufficient.The Respondent could have utilized the mails or could have made its offersthrough the Union.This the Respondent did not do.Accordingly, the cases ofStanky and Williams will be treated in the same manner as those of other em-ployees in the findings and recommendations hereinafter made. In the case ofJohn West the evidence is inconclusive, but since he did not testify at the hearing,itwill also be recommended that his case be dismissed.2.The refusal to bargainThe complaint alleges that all production and maintenance employees, includ-ing all powerhouse employees and truck drivers, employed at Respondent's Mont-gomery, Alabama, plant, excluding all watchmen, office employees and all super-visory employees with authority to hire, promote, discharge, discipline orotherwise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargain-ing.In its answer, the Respondent admits the appropriateness of the unit.-21Foggy testified credibly that on November 20 he asked Ward for a job and that Wardtold him that no jobs were available.Ward denied that he refused to employ Foggy onNovember 20.His denial is rejected. CATHEY LUMBER COMPANY181Accordingly, the undersigned finds that all production and maintenance em-ployees, including all powerhouse employees and truck drivers, employed at Re-spondent'sMontgomery, Alabama, plant, excluding all watchmen, office em-ployees and all supervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees, or effectivelyrecommend such action, have at all times material herein, constituted and do nowconstitute an appropriate. unit within the meaning of Section 9 (b) of the Actand the same section of the Amended Act ; he finds that said unit will insure tothe employees of the Respondent the full benefit of their rights to self-organiza-tion and collective bargaining, and otherwise effectuate the purposes of theAmended Act.On July 16, 1945, a majority of the Respondent's employees in the above-de-scribed unit designated the Union as their representative for the purposes ofcollective bargaining, such designations having been made by secret ballot in anelection conducted by the Board.On August 25, 1945, the Union was formallycertified by the Board as the exclusive representative for the purposes of collec-tive bargaining of the employees in the above-described unit. In its answer, theRespondent did not admit that the Unit represented a majority of employees.The evidence in the case discloses that during the negotiations the Respondent atno time questioned the Union's majority up and until October 28, 1946, at whichtime Ball sent a letter to the Union and raised this question.The undersignedhas found above that the strike, originally economic, was converted on October 14into an unfair labor practice strike by the Respondent's refusal to reinstatestrikers to existing vacancies upon their unconditional offer to return to work.Before the Union's unconditional offer on October 14, the Respondent had hiredno more than 34 new employees. The evidence discloses that 10 of these newemployees were terminated on or before October 30 and that at least 26 newemployees were hired during the next few weeks after October 14. It is undis-puted that there were approximately 49 employees in the appropriate unit at thebeginning of the strike. If the Respondent had reinstated strikers to thesevacancies which occurred on and after October 14, the Union undoubtedly wouldhave retained its majority, absent any unfair labor practices on the part of theRespondent.Further, any loss of majority that the Union may have sufferedon and after October 14 is attributable to the Respondent's unfair labor practices.Accordingly, I find that on and at all times after July 16, 1945, the Union was thedp1ly designated bargaining representative of a majority of the employees in theaforesaid. appropriate unit, and that, pursuant to the provision of Section 9(a) of the Act and the same section of the amended Act, the Union was, on July16, 1945, and at all times thereafter has been, and is now the exclusive represent-ative of all employees in the aforesaid unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, and other con-4litions of employment.The General Counsel contends that the Respondent refused to bargain with theUnion at the meeting on October 7, 1946, when Cathey insisted that further nego-tiations be conducted with Attorney Ball.This evidence has been discussedabove and the undersigned rejects to the General Counsel's contention.Theundersigned has also rejected the General Counsel's contention that Ball's threaton October 11 to penalize the Union for striking constitutes a refusal to bar-gain, as has also been discussed above.However, on November 11, 1946, Ballsubmitted a proposed contract to the Union, which not only retracted the Re-spondent's previous offer, but also took away many of the advantages enjoyed86T351-50-vol. 5 6--13 182DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Union in the 1945 contract. By so doing, the Respondent clearly waspenalizing the employees for exercising their legal right to strike. In a similarset of circumstances, the Board in the case ofHatter of Register Publishing Co.,44 N. L. R. B. 834, commented as follows :Although the Act does not require that an employer agree to any particularterms, and failure to conclude a contract may not alone establish a refusalto bargain, nevertheless, such matters may be relevant, in conjunction withthe entire course of conduct in evaluating the intentof the parties. Inview of the past relationship between the parties, including the closedshop, apprentice control, and the payment of prevailing rates, theRespond-ent's insistence, without any justification shown that the Unionsurrenderbenefits it had gained, is the very antithesis of any desire to reach amutuallyacceptable agreement.In the instant case, the Respondent's proposal did away with check-off of uniondues, automatic wage increases, holiday benefits, and other provisions whichwere clearly advantageous to the Union. Such action on the Respondent's partclearly shows its bad faith in the matter.Accordingly, I find that on November11, 1946, and at all times thereafter, the Respondent has refused to bargain withthe Union.3. Interference, restraint, and coercionThe incident between Monroe Gardner and Eugene Street on October 12 hasbeen related above. In addition to this incident, Harmon Marlow testified with-out contradiction that on or about November 2, while he was working for theRespondent, he had an argument about money with Henry Mitchell, a striker,in the store near the plant; that another employee informed Farriss; that Far-riss later spoke to him and urged him to swear out a warrant against Mitchell;,and that he told Farriss that he would not swear out a warrant as he couldtake care of Mitchell if he had any trouble with him.The General Counsel con-tends that the facts show that the Respondent instigated and persuaded or at-tempted to persuade employees to make false charges of unlawful conduct againstother employees.The undersigned rejects these contentions and finds that by theabove actions the Respondent did not interfere with, restrain, or coerce its em-ployees.The employees who worked in the Respondent's plant during the strikehad a right to pass through the picket line without molestation, and where theRespondent thought that this right to work was being interfered with, it clearlyhad the legal right to seek for its employees whatever protection the law afforded.Willie Suggs testified that he went out on strike on October 8; that at the timelie lived in a house owned by the Respondent ; and that about 2 weeks after thatdate he returned to work after Farriss told him that the Respondent "wantedthe house."Farriss testified that he did not know at the time of the strikethat Suggs lived in the Respondent's house and denied that he told Suggs tomove out of the house.The undersigned believes Farriss to be the more crediblewitness in this connection and credits his denial, as the evidence conclusivelyshows that Suggs' half-brother was permitted the use of the house without beingrequired to pay rent.Harmon Marlow testified credibly that he went on strike ; that he returned towork for the Respondent about 2 or 3 weeks after the start of the strike ; thatwhen hired by Farriss and Ward they told him there would be "no more union";and that Farriss thereafter told him almost every other day that if there was aunion again, Cathey would be president and he (Farriss) would be vice president.Farriss and Ward denied the remarks attributed to them by Marlow.The under- CATHEY LUMBER COMPANY183signed does not credit their denials.The undersigned has heretofore found thatFarriss and Ward were not credible witnesses.However, it is found that theabove statements of Farriss and Ward do not constitute interference, restraint,or coercion.Horace Morgan testified credibly that he went on strike ; that about 3 weeksafter the start of the strike, he returned to work; that he worked for 2 days,Friday and Saturday ; that on the following Monday when he reported for workWard told him, "You got union in you.We ain't going to have no more unionhere.If you got union in your mind, you might just, as well get on out ofhere . . . You can't work because anybody that works here any more that be-longs to the union will have to do what Air. Farriss says, If Mr. Farriss saysto get in a hole, you have to get in . . . Street and Watt and David Byrd, Inever will give them a job any more"; and that Farriss and H. W. Bell, yardforeman, were present during his conversation with Ward.Ward, Farriss andBell denied the remarks attributed by Morgan to Ward.The undersigned doesnot credit their denials, and finds that by the above actions and statements ofWard the Respondent interfered with, restrained, and coerced its employees.Andrew Bonner testified that after the strike and about the last week of No-vember 1946 he returned to the plant and asked for reinstatement ; that hetalked- toWard and Farriss who told him, ". . . get on out of here, becauseyou love the CIO Union too hard . . . If we need you, we'll call you if you ain'tgoing to fool around with no CIO Union . . . We won't pay you no.more than 55or 57 if we hire you back" ; that he called to their attention that they had beenhiring new employees; that they replied that Bonner had been picketing whereasthe new employees had not; that the next day he went to Farriss' house andinquired about a job; and that Farriss told him, "Well, I may call you, I don'tknow . . . but one thing about it, Mr. Cathey is going to be the president of theunion from now on." Farriss denied that Bonner came to his house and alsodenied all statements attributed to him by Bonner concerning the Union.Warddid not specifically deny the statements attributed to him by Bonner.He testi-fied without contradiction, however, that he went to Bonner's home on November3 and offered him a job; that when Bonner replied that he would report forwork the next morning, he requested Bonner to bring back two lumber dollies hehad stolen from Respondent ; that Bonner returned the lumber dollies the nextmorning; and that Bonner then refused to return to work, stating that the workat Respondent's plant was too difficult.The undersigned credits the denials andtestimony of Farriss and Ward in this connection, especially since Ward's testi-mony concerning conversations with Bonner on or about November 3 standsuncontradicted.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON,COMMERCEThe activities of the Respondent set forth in Section III above occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic and commerceamong the several states, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom inorder to effectuate the policies of the Act and the amended Act. It has beenfound that the Respondent has penalized its employees for their concerted activi- 184DECISIONS OF NATIONALLABOR RELATIONS BOARDties and adherency to the Union by discriminatorily refusing and failing torehire 17 of them who engaged in a strike, and that the Respondent on or aboutNovember 11, 1946, refused to bargain collectively with the Union.Having found that the Respondent discriminatorily refused to rehire the 17individuals listed in Appendix A, attached hereto, it will be recommended thatthe Respondent offer each of them the former position, or a substantiallyequivalent position,` that he would have occupied, but for the Respondent'sdiscrimination, without prejudice to his seniority or other rights and privileges,dismissing, if necessary, any employees hired in their places since October 14,1946.It will also be recommended that the Respondent make whole the afore-said individuals for any losses of pay that they may have suffered by reasonof the Respondent's discrimination against them by payment to each of themof a sum of money equal to the amount that he normally would have earnedas wages from the date of such discrimination to the date of the offer ofemployment, less his net earnings during such period.23In the case of Fred Smith, it will be recommended that the Respondentmake him whole in the manner set forth above, from the date of the Respondent'sdiscrimination against him to the date of his death. It will also be recom-mended that the cases of Pruitt Bowen, James Lee and John West be dismissed.Since it has also been found that the Respondent has failed and refused tobargain with the Union as the representative of all its employees in the appro-priate unit, it will be recommended that it cease and desist therefrom andthat, upon request, the Respondent bargain collectively with the Union withrespect to wages, hours, and other terms and conditions of employment.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAw1. International Woodworkers of America, CIO, Local 422, is a labororganiza-tion within the meaning of Section 2 (5) of the Act and the same section ofthe amended Act.2.All production and maintenance employees, including all powerhouse em-ployees and truck drivers, employed at Respondent's Montgomery, Alabama,plant, excluding all watchmen, office employees and all supervisory employeeswith authority to hire, promote, discharge, discipline or otherwise effect changesin the status of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act and the same section of the amended Act.3. InternationalWoodworkers of America, CIO, Local 422, was, on July 16,1945, and at all times thereafter has been, the exclusive representative of allthe employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act and the same section of theamended Act.4.By refusing to bargain collectively with the International Woodworkersof America, CIO, Local 422, as exclusive bargaining representative of employeesin the aforesaid unit, the Respondent has engaged in and is engaging in unfair22 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence, then to a substantiallyequivalent position."SeeMatter of The Chase National Bank of the City of NewYork,.San Juan, Puerto Rico, Branch,05 N. L. P. B. 827..23 l fatterof Crossett Lumber Co., 8N. L. R. B. 440, 497-498. CATHEY LUMBER COMPANY185labor practices within the meaning of Section 8 (5) of the Act and Section 8(a) (5) of the amended Act.5.By discriminating in regard to the hire and tenure of employment of theindividuals named in Appendix A attached hereto, thereby discouraging member-ship in the International Woodworkers of America, CIO, Local 422, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act and Section 8 (a) (3) of the amended Act.6.By said acts, the Respondent interfered with, restrained, and coerced itsemployees in in the exercise of the rights guaranteed in Section 7 of the Actand the same section of the amended Act, and thereby engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (1) of the Actand Section 8 (a) (1) of the amended Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and the samesection of the amended Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the Re-spondent, T. M. Cathey and C. C. Cathey, d/b/a Cathey Lumber Company,Montgomery, Alabama, its officers, agents, successors and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with the International Woodworkers ofAmerica, CIO, Local 422, as the exclusive representative of all its employeesin the unit hereinabove found to be appropriate, with respect to rates of pay,wages, hours of employment; or other conditions of employment;(b)Discouraging membership in the International Woodworkers of America,CIO, Local 422, or in any other labor organization of its employees, by refusingto reinstate any of its employeesor inany other manner discriminating in regardto their hire and tenure of employment or any term or condition of employment ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist the International Woodworkers of America, CIO, Local422, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protectionas guaranteed inSection 7 of the Act and the same section of the amended Act.2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Act :(a)Upon request, bargain collectively with the International Woodworkersof America, CIO, Local 422, as the exclusive representative of all the employeesin the aforesaid unit;(b)Offer the 17 employees listed in Appendix A, except FredSmith, im-mediate and full employment to the same or substantially equivalentpositionsto which they would have been employed but for the Respondent'sdiscriminationagainst them, without prejudice to their seniority and other rights and privileges,in themanner setforth above herein in the section entitled, The remedy ;(c)Make whole the individuals listed in "Appendix A," for any loss of paythey may have suffered by reason of the Respondent's discriminationagainstthem, by payment to each of them of a sum of money equal to the amount de-termined in the manner set forth in the section entitled The remedy above ; 186DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post at its plant in Montgomery, Alabama, copies of the notice attached-hereto marked "Appendix B." Copies of such notice, to- be furnished by theRegional Director for the Fifteenth Region, shall, after being signed by theRespondent's representative, be posted by the Respondent immediately upon re-ceipt thereof, and maintained for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Fifteenth Region, in writing, withinten (10) days from the receipt of this Intermediate Report, what steps theRespondent has taken to comply herewith.It is further recommended that, unless the Respondent shall within ten (10)clays from the date of the receipt of this Intermediate Report, notify said Re-gional Director in writing that it will comply with the foregoingrecommenda-tions, the National Labor Relations Board issue an Order requiring the $espond-ent to take the action aforesaid.It is further recommended that the allegations of the complaint that theRespondentdiscriminatorily refused to reinstate Pruitt Bowen, James Lee, andJohn Westbe dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 ofsaid Rules andRegulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statementin writingsetting forthsuch exceptionsto the Inter-mediate Report or to any other part of the record or proceeding (includingrulingsupon all motions or objections) as he relies upon, together withthe original andsix copiesof a brief in support thereof ; and any party may, within the sameperiod, filean originaland six copies of a brief in support of the IntermediateReport. Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographedshallbe double spaced.Proof of service on theother partiesof all papers filed with the Board shall be promptlymade as requiredby Section 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) clays from the date of service of the ordertransferring the case tothe Board.In the event no Statement of Exceptions, is filed as provided by the aforesaidRules and Regulations, the findings,conclusions,recommendations,and recom-mended orderherein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board andbecome its findings, conclusions,and order, and all objections thereto shallbe deemedwaived forall purposes. _Dated at Washington, D. C., this 18th day of November 1948.JOHN EADIE,TrialExaminer. CATHEY LUMBER COMPANYAPPENDIX ADavid Byrd, Jr.Arthur HarrisEugene StreetHenry MorganWatt FoggyFrank StovalA. M. BonnerBerry StokesSam CookD. L. StankyJohn DaileyFred SmithIsaac FitzpatrickIke WilliamsLem FitzpatrickDock WilliamsDan HendrixAPPENDIX BNOTICE TO ALL EMPLOYEES187Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with the INTERNATIONAL WOOD-WORKERS OF AmIMICA, 010, LOCAL 422, the exclusive bargaining representativeof all the employees in the bargaining unit described herein..WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us.The bargaining unit is:All production and maintenance employees,including all powerhouseemployees and truck drivers, employed at Cathey Lumber Company,Montgomery, Alabama, excluding all watchmen, office employees and allsupervisory employees with authority to hire, promote, discharge, dis-cipline or otherwise effect changes in the status of employees, oreffectively recommend such action.WE WkLL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the INTERNATIONAL WOODWORKERS OF AMERICA,CIO, LOCAL 422, or any other labor organization.WE WILL offer to the following-named individuals immediate and full em-ployment at the same or substantially equivalent positions at which theywould be employed, without prejudice to seniority or other rights and priv-ileges they would have enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination against them :David Byrd, Jr.Eugene StreetWatt FoggyA. M. BonnerSam CookJohn DaileyIsaac FitzpatrickLem FitzpatrickDan HendrixArthur HarrisHenry MorganFrank StovalBerry StokesD. L. StankyIke WilliamsDock WilliamsWE WILL make whole Fred Smith for any loss of pay suffered as a resultof the discrimination against him. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment because ofmembership in or activity on behalf of any such labor organization.T. Al. CATHEY and C. C. CATHEY d/b/aCATHEe LUMBER COJIPANY,Employer.Dated--------------------By ------------------------------------------(Representative)(Title)